Citation Nr: 0413586	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
disability of the knees, to include arthritis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, L.S.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from August 1945 to 
January 1947. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for arthritis of the knees. 

The veteran cancelled his Travel Board hearing scheduled for 
October 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In January 1995, the RO denied service connection for 
arthritis of the knees; the veteran did not appeal this 
decision.
 
2.  Evidence submitted subsequent to the January 1995 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
disability of the knees, to include arthritis.



CONCLUSIONS OF LAW

1.  The RO's January 1995 decision denying service connection 
for arthritis of the knees is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a disability of the 
knees, to include arthritis has been submitted. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen at the 
dispensary in July 1946 for polyarthritis.  The treatment 
record notes that the veteran was then sent to the 121st 
General Hospital.  At the veteran's separation examination in 
January 1947, under musculoskeletal defects, it was noted 
that the veteran had arthritis of the right elbow in July 
1946, and was hospitalized at the 121st General Hospital in 
Germany for 2 months, but otherwise, no abnormalities were 
noted.  

In the veteran's February 1947 claim, he submitted a claim 
for arthritis in the right elbow.  He did not mention 
arthritis in his knees.  

In July 1947, clinical records were requested from the 121st 
General Hospital at Bremerhaven, Germany, for hospitalization 
from July 17, 1946, to September 9, 1946.  

On WD Form 282 (Request for Clinical Forms), dated September 
11, 1947, hospitalization records from July 17, 1946, to 
September 1946 were requested.  A response was received on 
September 15, 1947, wherein it was noted that overseas 
clinical records covering treatment referred to hereon were 
not now available, but would be furnished when received.  

On VA Form 3101 (Request for Army Information) dated 
September 1947, in response to a request for hospitalization 
records from the 121st General Hospital in Germany, it was 
noted that these records had been requested in June 1947, but 
had not yet been furnished.  

At a VA examination in June 1948, the veteran stated that 
during service, he was seen for pain in his knees.  He stated 
that he went to a hospital, and was referred to a hospital 
where he remained for 2 months.  No findings were made 
regarding the veteran's knees.  

Dr. R.K. wrote the veteran a letter in April 1994.  He wrote 
that the veteran was being treated for diffuse 
osteoarthritis, including of the knees.  

The veteran underwent a VA examination in May 1994.  The 
examiner's assessment was that the veteran had significant 
knee pain, right greater than left.  He noted that the 
veteran attributed his knee pain to his diagnosis of 
arthritis made in 1945.  

In a January 1995 rating decision, the RO denied the 
veteran's claim of service connection for arthritis of the 
knees.  The RO determined that there was no evidence that 
chronic polyarthritis developed in service, or that it had 
been continuous since service.  The RO noted the July 1946 
service medical record for polyarthritis.  The veteran did 
not appeal the decision.  

Dr. R.K. wrote a letter in October 2000 in which he stated 
that the veteran's osteoarthritis was characterized by marked 
discomfort, particularly after sitting for a long time.  He 
wrote that the veteran had a long-standing history of 
osteoarthritis as well as gout.  

In a statement received in November 2000, the veteran claimed 
that he was hospitalized for almost three months in the 121st 
Detachment Hospital in Bremerhaven, Germany, and was unable 
to walk because of arthritis in both legs.

In a January 2001 VA examination, the examiner diagnosed the 
veteran with osteoarthritis of the knees.  The examiner 
commented that the veteran had osteoarthritis of the knees.  
The examiner commented that the veteran had a history of a 
rheumatic fever manifested with joint pain and swelling.  The 
examiner opined that there was no medical reason or 
documentation to support the current arthritis of 
degenerative nature was related to his service-connected 
joint swelling and pain.  The examiner opined that the 
veteran's current arthritis in the knees appeared to be 
related to the function of aging.  

VA Medical Center treatment records were submitted from 2002 
to 2003.  He was seen in 2002 for arthritis of unclear 
etiology.  It was noted that this would be consistent with 
osteoarthritis, except that the veteran was in his 20s when 
he was first diagnosed.  He was seen in 2003, and diagnosed 
with gout and chronic osteoarthritis.  

The veteran's wife submitted a lay statement in May 2003.  
She wrote that the veteran had had a problem with his knees 
since they first started dating in the late 1940s.  

The veteran was afforded a hearing before a decision review 
officer in May 2003.  The veteran's wife testified that when 
she first dated the veteran in the late 1940s, he was having 
pain in his knees.  


Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim, which was received in June 
2000.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated January 1995, the RO denied service 
connection for arthritis of the knees.  The veteran did not 
appeal said decision.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2003).  

It is determined that since the January 1995 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, at a January 2001 VA 
examination, the examiner opined that the veteran's arthritis 
of the knees was related to the function of aging.  This 
opinion is not cumulative and redundant.  It had not been 
submitted before.  Since the opinion addresses the etiology 
of the veteran's arthritis of the veteran's knees (and such 
an opinion had not been of record before), it is determined 
that by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened, and must be considered in light of all 
the evidence, both old and new.  




ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a disability of the knees, to 
include arthritis, the veteran's claim is reopened.  


REMAND

As noted above, the service medical records show that the 
veteran was seen in July 1946 for polyarthritis, and that he 
was sent to the 121st General Hospital where he was 
hospitalized for two months.  However, the clinical records 
for that period are not of record.  

When the veteran filed his claim of service connection for 
arthritis of the elbow, efforts were made to obtain those 
clinical records.  However, when service connection for 
arthritis of the elbow was granted in 1948, the need to 
obtain those records became moot.  

In July 1947, clinical records were requested from the 121st 
General Hospital at Bremerhaven, Germany, for hospitalization 
from July 17, 1946, to September 9, 1946.  On WD Form 282 
(Request for Clinical Forms), dated September 11, 1947, 
hospitalization records from July 17, 1946, to September 1946 
were requested.  A response was received on September 15, 
1947, wherein it was noted that overseas clinical records 
covering treatment referred to hereon were not now available, 
but would be furnished when received.  

On VA Form 3101 (Request for Army Information) dated 
September 1947, in response to a request for hospitalization 
records from the 121st General Hospital in Germany, it was 
noted that these records had been requested in June 1947, but 
had not yet been furnished.  

In light of the fact that the clinical records from the 121st 
General Hospital have not yet been obtained, the veteran's 
claim should be remanded so that these records can be 
obtained.  If they cannot be obtained, then this should be 
noted for the record.  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  Ensure that all of the veteran's 
service medical records are in the claims 
folder.  In particular, obtain any 
clinical records from the 121st General 
Hospital from Bremerhaven, Germany for 
the time period from July 1946 to 
September 1946 from the National 
Personnel Records Center (NPRC).  If 
these records cannot be obtained, this 
fact should be documented for the claims 
folder.  

2.  If any records are obtained showing 
that the veteran was hospitalized for 
arthritis of the knees between July 1946 
and September 1946, schedule the veteran 
to be accorded a VA examination to 
determine the nature and etiology of any 
knee disorders, and to answer 
specifically whether any currently 
diagnosed knee disorders are the result 
of arthritis of the knees diagnosed in 
service. 

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

4.  Ensure that all provisions of the 
Veterans Claims Assistance Act of 2000 
are properly applied in the development 
of the claim.  

5.  After the development requested above 
has been completed, review the veteran's 
claim of entitlement to service 
connection for a disability of the knees, 
to include arthritis.  In the event that 
the claim on appeal is not resolved to 
the satisfaction of the veteran, he 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




